    Case 3:19-cv-17945-MAS Document 39 Filed 03/26/21 Page 1 of 3 PageID: 127




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                              :
LAMONT FITCH,                                 :
                                              :
                        Petitioner,           :      Civil Action No. 19-17945 (MAS)
                                              :
                        v.                    :      MEMORANDUM AND ORDER
                                              :
UNITED STATES OF AMERICA,                     :
                                              :
                        Respondent.           :
                                              :

         Petitioner Lamont Fitch is proceeding pro se with an Amended Petition for a Writ of

Habeas Corpus under 28 U.S.C. § 2255. (Am. Pet., ECF No. 11.) Presently before the Court is

Petitioner’s “Motion to Concede.” (Mot., ECF No. 17.) The Motion’s sole argument appears to

be that this Court should grant his Amended Petition and release him from custody because

Respondent did not timely file their answer. (Id. at 2 1.) The Court construes Petitioner’s Motion

as one for default judgment. See George v. United States, No. 17-2641, 2018 WL 1064220, at *1

(D.N.J. Feb. 27, 2018).

         A respondent’s untimely answer is not grounds to grant default judgement in a habeas

proceeding. In re West, 591 F. App'x 52, 54 n.3 (3d Cir. 2015); see also Riley v. Gilmore, No. 15-

351, 2016 WL 5076198, at *1 n.2 (E.D. Pa. Sept. 20, 2016), certificate of appealability denied sub

nom. Riley v. Superintendent Greene SCI, No. 16-3954, 2017 WL 5068120 (3d Cir. Feb. 9, 2017);

Nesmith v. Common Pleas Ct. of Philadelphia Cty., No. 09-4356, 2010 WL 3278042, at *1 (E.D.

Pa. Aug. 16, 2010). “Even if the Government had failed to respond to the § 2255 motion, it does

not follow that [the petitioner] is entitled to a default judgment.” In re West, 591 F. App’x at 54




1
    Page numbers for this document refer to those located on the ECF header.
  Case 3:19-cv-17945-MAS Document 39 Filed 03/26/21 Page 2 of 3 PageID: 128




n.3. Simply stated, “[d]efault judgment is inapplicable in the habeas context.” Riley, 2016 WL

5076198, at *1 n.2.

        Here, Respondent did, in fact, file an answer to Petitioner’s § 2255 and default judgment,

even if applicable to this proceeding, is not warranted. (Answer, ECF No. 22.) As Petitioner

points out, Respondent’s answer was not filed within the original 60 days provided by the Court.

However, good cause existed for the Government’s “delay” in response. See L. Civ. R. 81.2(d)

(providing that the Court may extend a respondent’s time to file an answer for good cause shown).

Petitioner’s § 2255 was initially filed in the United States District Court for the Eastern District of

Texas, the district in which Petitioner is confined. (Pet., ECF No. 2.) The matter was subsequently

transferred to the District of New Jersey where Petitioner’s conviction occurred. (Transfer Order,

ECF No. 3.) On May 21, 2020, this Court issued an Order to Answer directing Respondents to

file an answer within 60 days. (Order to Answer, ECF No. 12.) As a result of the petition’s initial

filing in the Eastern District of Texas, however, the Order to Answer was not sent to the proper

Respondent. (Order, Jul. 29, 2020, ECF No. 16.) Therefore, on July 29, 2020, the Court issued

another Order directing the Clerk of the Court to send a copy of the Amended Petition and the

Court’s Order to Answer to the proper Respondent, the United States Attorney’s Office for the

District of New Jersey. (Id.) The Court’s July 29th Order provided Respondent with an additional

60 days to file their answer. (Id. at 2.)

        On September 1, 2020, Respondent requested an extension of time, until October 2, 2020,

to file an answer. (Extension Request, ECF No. 20.) The Court granted Respondent’s request,

(Order, Sept. 3, 2020, ECF No. 21), and Respondents filed their Answer on October 2, 2020,

(Answer, ECF No. 22).




                                                  2
  Case 3:19-cv-17945-MAS Document 39 Filed 03/26/21 Page 3 of 3 PageID: 129




       Given these circumstances, the Court does not find that Respondent’s Answer was

untimely filed. Even if Respondent’s Answer had been untimely, the Court would still not find

that Petitioner was entitled to automatic relief on his habeas petition or a default judgment.

Accordingly, Petitioner’s Motion to Concede is denied.

       IT IS on this         day of                              , 2021,

       ORDERED that
                 at Petitioner’s Motion to Concede (ECF No. 17) is DENIED;
                                                                   DENIED and it is further

                hat the Clerk shall send a copy of this Memorandum and O
       ORDERED that                                                    Order to Petitioner

by regular U.S. mail.



                                                         ___________________________
                                                         _______
                                                              __
                                                              ______
                                                                   ___________
                                                                            _____
                                                         MICHAEL A. SHIHIPPIP
                                                                            PPP
                                                         UNITED STATES DISTRICT JUDGE




                                              3
